Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144273                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 144273
                                                                    COA: 297053
                                                                    Wayne CC: 91-002558-FC
  FERANDAL SHABAZZ REED,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 25, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The denial is
  without prejudice to any relief that the defendant may seek under Miller v Alabama, 567
  US ___; 132 S Ct 2455; 183 L Ed 2d 407 (2012).

         MARILYN KELLY and HATHAWAY, JJ., would remand this case to the trial court
  for reconsideration of the mandatory sentence of life without parole in light of Miller v
  Alabama.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2012                    _________________________________________
           t1031                                                               Clerk